

116 HJ 99 IH: Proposing a balanced budget amendment to the Constitution of the United States.
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS2d SessionH. J. RES. 99IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Mr. Amash submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing a balanced budget amendment to the Constitution of the United States.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  —1.Total expenditures for a year shall not exceed the average annual revenue collected in the three prior years, adjusted in proportion to changes in population and inflation. Total expenditures shall include all expenditures of the United States except those for payment of debt, and revenue shall include all revenue of the United States except that derived from borrowing.2.Congress may by a roll call vote of two-thirds of each House declare an emergency and provide by law for specific expenditures in excess of the limit in section 1. The declaration shall specify reasons for the emergency designation and may authorize expenditures in excess of the limit in section 1 for up to one year.3.Congress shall have power to enforce this article by appropriate legislation.4.This article shall take effect in the first year beginning at least 90 days following ratification, except that expenditures may exceed the limit in section 1 by the following portion of the prior year’s expenditures exceeding that limit (excepting emergency expenditures provided for by section 2): nine-tenths in the first year, eight-ninths in the second, seven-eighths in the third, six-sevenths in the fourth, five-sixths in the fifth, four-fifths in the sixth, three-fourths in the seventh, two-thirds in the eighth, and one-half in the ninth..